Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Independent claims 1 and 11 are patentable over the prior art of record, because the teachings of the references taken as a whole do not show or render obvious the combination, including a conveyance portion that conveys a sheet at a first conveyance speed in a case where a driving motor rotates at a first rotational speed, and conveys the sheet at a second conveyance speed which is greater than zero and slower than the first conveyance speed in a case where the driving motor rotates at a second rotational speed which is greater than zero and slower than the first rotational speed, and a switching member that executes a pivot operation at a first operating speed in a case where a transmission unit transmits the rotations of the driving motor rotating at the first rotational speed to the switching member, and executes the pivot operation at a second operating speed which is slower than the first operating speed in a case where the transmission unit -7- 55015379-v1transmits the rotations of the driving motor rotating at the second rotational speed to the switching member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653